Case 4:20-cv-02243 Document1 Filed on 06/25/20 in TXSD Page 1 of 11

4

" PRISONER’S CIVIL RIGHTS COMPLAINT (Rev. 05/2015)

soutrts pistes Courts
IN THE UNITED STATES DISTRICT COURT Pr pet of Texas
FOR THE 22th ¢r DISTRICT OF TEXAS yyy
c DIVISION 25 2009

Abaiv Ws Weiss ey * CL ITFSS / David J. Bradley Clerk of Cours

Plaintiff's Name and ID Number

Harris eon ty fad Te | fieclt

 

Place of Confinemen

CASE NO.
(Clerk will assign the number)

EL (enoaler, Shard) Pl Ww Sto )perale

Defendant’s Name and _)

Lind Misle (so, Urcve [onmipstencrs Ce re fool tveston SH
Defendant’s Name andi Address Lhe ys le ben fy Fy 5 100 y

Defendant’s Name and Address
(DO NOT USE “ET AL.”)

 

 

 

 

 

INSTRUCTIONS - READ CAREFULLY

NOTICE:
Your complaint is subject to dismissal unless it conforms to these instructions and this form.

1. To start an action you must file an original and one copy of your complaint with the court. You should keep
a copy of the complaint for your own records.

2. Your complaint must be legibly handwritten, in ink, or typewritten. You, the plaintiff, must sign and declare
under penalty of perjury that the facts are correct. If you need additional space, DO NOT USE THE REVERSE
SIDE OR BACK SIDE OF ANY PAGE. ATTACH AN ADDITIONAL BLANK PAGE AND WRITE ON IT.

3. You must file a separate complaint for each claim you have unless the various claims are all related to the same
incident or issue or are all against the same defendant, Rule 18, Federal Rules of Civil Procedure. Make a short and
plain statement of your claim, Rule 8, Federal Rules of Civil Procedure.

4. When these forms are completed, mail the original and one copy to the clerk of the United States district court
for the appropriate district of Texas in the division where one or more named defendants are located, or where the
incident giving rise to your claim for relief occurred. If you are confined in the Texas Department of Criminal
Justice, Correctional Institutions Division (TDCJ-CID), the list labeled as “VENUE LIST” is posted in your unit
law library. It is a list of the Texas prison units indicating the appropriate district court, the division and an address
list of the divisional clerks.

FILING FEE AND IN FORMA PAUPERIS (1FP

LLO52-8-16 |
Case 4:20-cv-02243 Document 1 Filed on 06/25/20 in TXSD Page 2 of 11

. 1. In order for your complaint to be filed, it must be accompanied by the statutory filing fee of $350.00 plus an
administrative fee of $50.00 for a total fee of $400.00.

2. Ifyou do not have the necessary funds to pay the fee in full at this time, you may request permission to proceed
in forma pauperis. In this event you must complete the application to proceed in forma pauperis, setting forth
information to establish your inability to prepay the fees and costs or give security therefor. You must also include
a current six-month history of your inmate trust account. If you are an inmate in TDCJ-CID, you can acquire the
application to proceed in forma pauperis and the certificate of inmate trust account, also known as in forma
pauperis data sheet, from the law library at your prison unit.

3. The Prison Litigation Reform Act of 1995 (PLRA) provides “...if a prisoner brings a civil action or files an
appeal in forma pauperis, the prisoner shall be required to pay the full amount of a filing fee.” See 28 U.S.C.
§ 1915. Thus, the court is required to assess and, when funds exist, collect, the entire filing fee or an initial partial
filing fee and monthly installments until the entire amount of the filing fee has been paid by the prisoner. If you
submit the application to proceed in forma pauperis, the court will apply 28 U.S.C. § 1915 and, if appropriate,
assess and collect the entire filing fee or an initial partial filing fee, then monthly installments from your inmate trust
account, until the entire $350.00 statutory filing fee has been paid. (The $50.00 administrative fee does not apply
to cases proceeding in forma pauperis.)

4. If you intend to seek in forma pauperis status, do not send your complaint without an application to proceed
in forma pauperis and the certificate of inmate trust account. Complete all essential paperwork before submitting
it to the court.

CHANGE OF ADDRESS

It is your responsibility to inform the court of any change of address and its effective date. Such notice should be
marked “NOTICE TO THE COURT OF CHANGE OF ADDRESS” and shall not include any motion for any
other relief. Failure to filea NOTICE TO THE COURT OF CHANGE OF ADDRESS may result in the dismissal
of your complaint pursuant to Rule 41(b), Federal Rules of Civil Procedure.

J. PREVIOUS LAWSUITS:

A. Have you filed any other lawsuit in state or federal court relating to yourimprisonment? Y YES | NO

B. If your answer to “A” is “yes,” describe each lawsuit in the (pace below. (If there is more than one

 

 

 

 

 

 

lawsuit, describe the additional lawsuits gn another yaar se iving the same informatign

1. Approximate date of filing lawsuit: Z— ot ot CS VCCoK te ln J)

2. Parties to previous lawsuit; Z- Bon '€ hd ze Thi 5 [nke rr 7 an he hie
Plaintiff(s) FIN tned’Cevée ted
Defendant(s)

3. Court: (If federal, name the district; if state, name the county.)

4. Cause number:

5. Name of judge to whom case was assigned:

6. Disposition: (Was the case dismissed, appealed, still pending?)

 

7. Approximate date of disposition:
Il. PLACE OF PRESENT CONFINEMENT:

 

LLO52-8-16
Case 4:20-cv-02243 Document 1 Filed on 06/25/20 in TXSD Page 3 of 11
dil. EXHAUSTION OF GRIEVANCE PROCEDURES:

Have you exhausted all steps of the institutional grievance procedure? — YES NO

Attach a copy of your final step of the grievance procedure with the response supplied by the institution.

IV, PARTIES TO THIS SUIT:
A. Name and address of plaintiff: - nar LZ 1 Aine fel : dat il/ Nilia hers

IPecte ds AZ the dks Count, Ah Jol VU WA dt ut
ant Ijoo [pkrr St. J

B. Full name of each defendant, his official position, his place of
employment, and his full mailing address.

Defendant #1: Ed Gun 22les shen Ap—Marres (ean fy
Jol MV. Sin. Jraits, ees fon FL Ta YS

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

petendam 3-42 Hi, [di (jo, wr dye Comins YS her ‘ Cot
lool Preston, Sp Houten, [2142S

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

 

 

 

 

Defendant #3:

 

 

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

 

Defendant #4:

 

 

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

 

Defendant #5:

 

 

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

 

V. STATEMENT OF CLAIM:

LLO52-8-16
Case 4:20-cv-02243 Document 1 Filed on 06/25/20 in TXSD Page 4 of 11

\ State here in a short and plain statement the facts of your case, that is, what happened, where did it happen,
when did it happen, and who was involved. Describe how each defendant is involved. You need not give any
legal arguments or cite any cases or statutes. If you intend to allege a number of related claims, number and
set forth each claim in a separate paragraph. Attach extra pages if necessary, but remember the complaint must

be stated briefly and concisely. IF YOU VIOLATE THIS RULE, THE COURT MAY STRIKE YOUR
COMPLAINT.

Plant Washing ton ist Mon- violent pave oe uielIts— helt
b pail awaites ) A “hedrtngs by the Teves Bays of Pardons [ Pavole,
bint) Washing hip Jp a 2 (Ite exis My hez Leh Cn bten cb lPitene |
Uepit. beg “C wi Lh ectremela lee plete | [nts dodge (Ci pb ms: o I~ -
Vn; CLUSE- A

all bet Pleat; t gic cy bla healeh ey
9

p(n i fen | mr vole yioly poe pian

 
   

        

i

“LV le [C> rr OV d A pee viel nt
mas tre ol (ant ir aly, bens cepased 4 Seve) | aks. d\gres— |
Swe | Name yeXeed [5 Almcly (Ceup s 5 dud Ald ho mp ty bate |
In the public Cay roorns on demele MNeeen, ond whe 98520 It
VL RELIEE: Mates WAS Complain depin of Lag n—~

State briefly exactly what you want the court to do for you. Make no legal arguments. Cite no cases or

statutes.~[., py & ev the— Shertt and Gramusicrues Gurt & ycledoe
alt Pen-viol ¢ he mitdemernoers de piwle violators and yar de

moe slobwate Cl2 svi dicaties on 3 seperation oh nenrV len +

MbNWs Ter Assoult Ve gany meng br
VII. GENERAL BACKGROUND INFORMATION:

A. ,State, in complete form, all names you have ever used or been known by including any and all aliases.

naar A JP

 

B. List all TDCJ-CID identification numbers you have ever been assigned and all other state or federal prison

 

or FBI nue ever ie to you. We,
MIIMES {13 UP YD (nd "ICZM
Vill. SANCTIONS: a
A. Have you been sanctioned by any court as a result of any lawsuit you have filed? YES NO

B. If your answer is “yes,” give the following information for every lawsuit in which sanctions were
imposed. (If more than one, use another piece of paper and answer the same questions.)

1. Court that imposed sanctions (if federal, give the district and division):

 

. Case number:

 

 

2
3. Approximate date sanctions were imposed:
4

. Have the sanctions been lifted or otherwise satisfied? YES NO

LLO52--8-16

 

 
Case 4:20-cv-02243 Document 1 Filed on 06/25/20 in TXSD Page 5 of 11

_—

C. Has any court ever warned or notified you that sanctions could be imposed? YES NO

D. If your answer is “yes,” give the following information for every lawsuit in which a warning was issued.
(If more than one, use another piece of paper and answer the same questions.)

1. Court that issued warning (if federal, give the district and division): Un br) Cc)

2. Case number:

 

 

3. Approximate date warning was issued:

 

Executed onl® od? 9220 Awe 4 Z Way hows fen

 

PLAINTIFF’S DECLARATIONS

1. I declare under penalty of perjury all facts presented in this complaint and attachments thereto are true and
correct.

2. lunderstand, if 1am released or transferred, it is my responsibility to keep the court informed of my current

mailing address and failure to do so may result in the dismissal of this lawsuit.

[ understand I must exhaust all available administrative remedies prior to filing this lawsuit.

4. [understand I am prohibited from bringing an in forma pauperis lawsuit if | have brought three or more
civil actions or appeals (from a judgment in a civil action) in a court of the United States while incarcerated
or detained in any facility, which lawsuits were dismissed on the ground they were frivolous, malicious,
or failed to state a claim upon which relief may be granted, unless [ am under imminent danger of serious
physical injury.

5. [understand even if | am allowed to proceed without prepayment of costs, [ am responsible for the entire
filing fee and costs assessed by the court, which shall be deducted in accordance with the law from my
inmate trust account by my custodian until the filing fee is paid.

Signed this Ho day Miro , 20 GL .

tan

       

 

 

(Day) (month) (year)
pe je
Aor L, Wy hr E~

(Si gnature of Plaintiff) _)

WARNING: Plaintiff is advised any false or deliberately misleading information provided in response to the
above questions may result in the imposition of sanctions. The sanctions the court may impose include, but are
not limited to, monetary sanctions and the dismissal of this action with prejudice.

LLO52-8-16 »
Case 4:20-cv-02243 Document1 Filed on 06/25/20 in TXSD Page 6 of 11

NOTICE: THIS DOCUMENT CONTAINS SENSITIVE DATA

Cause Number:

As \y/ (The Cierk 3 office will fillin the Cause Number when you fle this form)
Plaintiff: / "1 cv L, LI5 [A Cen In the ioPeck one:

 

 

 

 

iPrivt first and la3t {— of tha pers: ory roy the (aasu | District Court
Coun (] County Court / County Court at Law
“I G And / sf, I~ hy L) Ju ice Court
Defendant: E GAL? S, ¢ Aarts rt exas
(Print first and last name af thy person peny sued } County

Statement of Inability to Afford Payment of
Court Costs or an Appeal Bond

4. Your Information

My full legal name is: Abney Lenard. U4. Abt his LCS __ My date of birth orem 2B b/

 

Last Mon Year

< B Middie
My address is: stone I CW. Soa Jacin Tes Her. jton, Ax Ae Dao f

(n 23

My phone YD “SA 7A My email: hone

About my dependents: “The people who depend on me financially are listed below.

Name . . Ay? Relationship to Me

 

 

 

 

 

 

 

 

 

ooh WN =

 

2. Are you represented by Legal Aid? No

[] 1 am being represented in this case for free by an attorney who works for a Jegal aid provider or who
received my case through a legal aid provider. | have attached the certificate the legal aid provider
gave me as ‘Exhibit: Legal Aid Certificate. n

or: ©

[_] | asked a legal-aid provider to represent me, and the provider determined that | am financially eligible
for representation, but the provider could not take my case. | have attached documentation from
legal ai ting this. No

| am not represented by legal aid. | did not apply for representation by legal aid.

   
 

or-

3. Do you receive public benefits? fo
[-] | do not receive needs-based public benefits. - or -

[_] | receive these public benefits/government entitlements that are based on indigency:
(Check ALL boxes that apply and attach praof to this form, suck as a cacy of an eligibility form or check.)

(_] Food stamps/SNAP [I TANF [_] Medicaid LJCHIP fJsst C]wic C]AABD
(_] Public Housing or Section 8 Housing [7] Low-Income Energy Assistance [_] Emergency Assistance
[_] Telephone Lifeline [_] Community Care via DADS [] LIS in Medicare (“Extra Help”)

[_] Needs-based VA Pension [_| Child Care Assistance under Child Care and Development Block Grant
{_} County Assistance, County Health Care, or General Assistance {GA)
[_] Other:

 

 

© Farm Approved by the Supreme Court of Texas by order in Misc. Docket No. 16-9122
Statement of inability to Afford Payment of Court Costs Page 1 of 2
 

~,

Case 4:20-cv-02243 Document 1 Filed on 06/25/20 in TXSD Page 7 of 11

4. What is your monthly income and income sources?

“| get this monthly income:
sO in monthly wages. | work as a for

 

our sob litle Your employer
OV in monthly unemployment. | have been unemployed since (dste)

in public benefits per month.

$ from other people in my household each month: st enyy if other members contribute to your
household income.) _

sf ag Prom LJIR éentvPension [_] Tips, bonuses [_] Disability (-] Worker's Comp
ocial Security [_] Military Housing (_] Dividends, interest, royalties
(] Child/spousal support
(-] My spouse's income or income from another member of my household (if available)

$ from other jobs/sources of income. (Describe)

 

3 O _is my total monthly income. —

 

 

 

 

 

 

 

 

 

 

 

5. What is the value of your property? 6. What are your monthly expenses?
“My property includes: Va “My monthly expenses are: Amount
Cash $ eo Rent/house payments/maintenance $ C% O
Bank accounts, other financial assets (> Food and household supplies $ Oo
$ Utilities and telephone $ oO
$ © Clothing and laundry $ C2
$ CG Medical and dental expenses $ 5
Vehicles (cars, boats) imake and year b Insurance (life, health, auto, etc.) $
$ School and child care $ o
$ o Transportation, auto repair, gas $
$s Child / spousal support $ 6
Other property (like jewelry, stocks, land, Wages withheld by court order os
another house, étc.) “ $ ©
$ Ob Debt payments paid to: (Lis!) S C
$ © g O
$s 6 g
Total value of property —>$ O Total Monthly Expenses — $ O
“re value is the amount the ber wouid seli for less the avcuct suet! osnecr t tanything

7. Are there debts or other facts explaining yo your fingncial situation?

“My debts include: (List sett and amount oned; =e Ltt) V7 VECT IVE S5/ beh fe
[4 CIve EV! TO

fyou vant the court to consiocr ather facis, Such 63s unusua mecca’ expensrs family emergencies, etc., allach another page to
fus form labeled “Exhibit: Additonal Supportng Facts.) Check here if you attach another page.(_]

 

 

8. Declaration

  
 
  

 

 

 

| declare under penalty of per { the foregoing is true and correct. | further swear:
[|| cannot afford to pay.co |
C} 1 cannot f ary apgea cas deposit to appeal a justice court decision,
My name j La dan ion of birth is ;
My address sol fh Sen wT y A ley
OY Ue pL Codé frowns
/ / in County,
wih Day Year County nenie State

 

€ Form Approved by the Supreme Court of Texas by order in Misc. Docket No. 76-9122

Statement of Inability to Afford Payment of Caurt Costs Page 2 of 2
:
MN,

Case 4:20-cv-02243 Document 1 Filed on 06/25/20 in TXSD Page 8 of 11

Manu 88, 3006

by L War hint

HOW Spr. 00 326 /

Lol
Hous

Ke.

NV Sgn S4ety 40 SES- S'G 2.
Tony Le [700

Cert Us Verte? Cour.
Southern Distreer of Ferey
Fetes tea, Dri tern
SS” Kush Ave Sth L-
Hug Cen, he (Leb

Machyeon Ve. Gonzales, -
Shen Havre loans _}i |
(acere <2

Dea Clerp. .

= am i edly bed Shope Md

 

Moedka Cond Cegry anf [XI51 5 ly Co vit -(9 SS

q =

To ldmend thee Complou

hol [nmater SY they weve sick bree

rived oh the tin Ib Z wll hive
Tnd stite-

 
|
Case 4:20-cv-02243 Document 1 Filed on 06/25/20 in TXSD Page 9 of 11

© aqetenat ects and trlermetany Bel
NY (lecmring (Yree{ Mme uinksud |
ae LSA mbt ye Ott) CV ad to Vic lence
1} hong Wemotys, rarely Crins and beg ds
an dye Ayyessive awe sehieab by
h x tals tC opth masterbate fr
the c dyraan ’ thne. (Da (rnate DX pe
Are} QS eul¢ [nmItes who ryplon Ipeast
Sey sce ley Inés these
a OE PeVerted AMES epee 7
The le ssf, CIT ee Pleh o-
fe |g the pl rot ee a
2S "OSes Gh — or Ps uve ct
orien av Heese 2 deten fon, (hus
Und ley the CuIVeh t pal Mad 3 practices
Epon mem 15 dle bes alien e-
, PENOr- Cet ne Ne) atdey. (nite ys’
hle Noro sexaz ltt, Md Corr pry VerseA,
hd osseule rd. red dycelaaty = any
rol 2G ganas anay rf Ps mech
ds |Z tecevz | VbeV eb, e>
| dopmete all fae lnheren C ny TIAL
C fk J by delibwore Inde Perrnce” oo} fhe
shen 9 Me nurfoarce BE caly TL inmctes

 

 

SX 2S

  

 
Case 4:20-cv-02243 Document 1 Filed on 06/25/20 in TXSD Page 10 of 11

Th ond Your hy Yow tn eC
LH Ds Apyce-

Respect cally Sa bir tTheZ

 
 

 

 

 

 

HARRIS COUNTY SHERIFF'S OFFICE JAIL Unit ieee ALHA: US POSTAGE >ppitney Bowes
ds ed

Name: wD Cm We wean 3 TIN sone’ District of fag r aa SS

spy: OD) 2 TL cal. 5 9 OX FILED Ce Lae 7p 77000 $ 000.80°

Street Pol Me SLA X 2064 Tb JUN 25 2020 eran 0600368784 JUN 0. 2020

 

 

 

 

HOUSTON, TEXAS 77002 _ David Brady

- aramark yr | IS. Destired Court

Seufhan — Derteicto£ (X72)
Hous fe [Dev eer

INDIGENT Sry Rese Ave Sth Flee.
~ Fe stey (x 778 o/

 FOORESE SS ures + pp ffp fly fp fills Hyaffliaglfp Hajliaallfs

;

O-cv-02243 Document 1 Filed on 06/25/20 in TXSD Page 11 of 11

Case at

 
